Citation Nr: 0923071	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  04-16 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot injury.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to residuals of a left foot 
injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 

INTRODUCTION

The Veteran served on active duty from February 1979 to 
February 1983.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in August 2007 and 
November 2008.  That development was completed, and the case 
has since been returned to the Board for appellate review.

The Board notes that additional evidence has been received, 
which was not previously considered by the RO.  Specifically, 
the Veteran submitted a copy of December 2002 letter from a 
private physician in April 2009.  The Veteran did not submit 
a waiver of the RO's initial consideration of the evidence, 
and he has contended that such evidence was not considered in 
the January 2009 supplemental statement of the case (SSOC).  
However, the Board notes that the Veteran had previously 
submitted a copy of the same letter in August 2003, which was 
considered in the April 2005 statement of the case (SOC).  As 
such, the evidence is duplicative of that already associated 
with the claims file and has been reviewed by the RO.  
Therefore, the Board will proceed with a decision on the 
issue on appeal.

The Board also observes that the Veteran's appeal had 
originally included the issue of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for flat feet.  However, the Board denied that 
claim in an August 2007 decision.  The Board's decision in 
the matter is final. See 38 U.S.C.A. §§ 7103, 7104(b); 38 
C.F.R. § 20.1100.  As such, the issue no longer remains on 
appeal, and no further consideration is necessary.






FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to currently have 
residuals of a left foot injury that are causally or 
etiologically related to his military service.

3.  The Veteran has not been shown to currently have a left 
knee disorder that is causally or etiologically related to 
his military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Residuals of a left foot injury were not incurred in 
active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

2.  A left knee disorder was not incurred in active service 
and is not proximately due to, the result of, or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
November 2003 and January 2004, prior to the initial decision 
on the claims in April 2004, as well as in September 2007, 
April 2008, and December 2008.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case. The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection. 
Specifically, the November 2003 and September 2007 letters 
indicated that in order to establish service connection the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  The January 2004 letter also noted that he 
needed medical evidence of a current disability as well as 
evidence showing a connection between a left knee disorder 
and his left foot disorder.  It was noted that service 
connection for aggravation of his left knee disorder by his 
left foot disorder would be considered if service connection 
was granted for the latter disability.  Additionally, the 
April 2005 statement of the case (SOC) and the April 2005, 
May 2008, and January 2009 supplemental statements of the 
case (SSOC) notified the Veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the November 2003, January 2004, 
and September 2007 letters indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claims, including VA requesting all records held 
by Federal agencies, such as service medical records, 
military records, and VA medical records.  The Veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2003, January 2004, and September 2007 letters 
notified the Veteran that he must provide enough information 
about his records so that they could be requested from the 
agency or person that has them.  Those letters also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the November 2003, January 2004, and 
September 2007 letters stated that it was his responsibility 
to ensure that VA receives all requested records that are not 
in the possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the September 2007, April 2008, and December 2008 
letters informed him that a disability rating was assigned 
when a disability was determined to be service-connected and 
that such a rating could be changed if there had been changes 
in the Veteran's condition.  The letter also explained how 
disability ratings and effective dates were determined.  
After the notice was provided, the Veteran's claim was 
readjudicated in supplemental statements of the case (SSOC). 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating the claim and notifying claimant 
of such readjudication in the statement of the case).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claims.  He was 
also afforded VA examinations in November 2003 and December 
2008.  VA has further assisted the Veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to the Veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.



Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.


I.  Residuals of a Left Foot Injury

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for residuals 
of a left foot injury.  The Board does observe the Veteran's 
service medical records which indicate that he was treated 
for a left foot injury in November 1982 and that he was 
assessed as having a possible sprain.  However, the remainder 
of the Veteran's service treatment records are negative for 
any complaints, treatment, or diagnosis of a left foot 
disorder other than flat feet.  Although the Veteran did 
report having a medical history of foot trouble, including a 
painful left ankle, at the time of his February 1983 
separation examination, a clinical evaluation found his feet 
to be normal.  Moreover, the medical evidence of record does 
not show that the Veteran sought any treatment immediately 
following his separation from service or for many years 
thereafter. Thus, to the extent the Veteran may have had any 
symptomatology in service, such symptomatology would appear 
to have been acute and transitory and to have resolved prior 
to his separation.  Therefore, the Board finds that residuals 
of a left foot injury did not manifest during service or for 
many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a 
left foot disorder, the Board notes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

In addition to the lack of evidence showing that residuals of 
a left foot disorder manifested during service or within 
close proximity thereto, the more probative medical evidence 
of record does not link any current diagnosis to the 
Veteran's active service.  The November 2003 VA examiner 
commented that the Veteran's left foot pain appeared to be 
related to pes planus rather than an injury.  As previously 
noted, the issue of entitlement to service connection for 
flat feet was previously denied in an August 2007 Board 
decision and is not currently on appeal.

In addition, the December 2008 VA examiner reviewed the 
Veteran's claims file and performed a physical examination.  
His impression was residuals of a left ankle sprain with pain 
and limitation of motion.  It was noted that the onset of the 
injury was November 1982.  However, the examiner also 
observed that an x-ray of the left ankle and foot was normal, 
and in an addendum to the report, he indicated that the left 
ankle and foot injury in 1982 was less than likely the cause 
of his current left ankle and foot symptomatology of pain.  
In particular, he explained that the injury had occurred 
approximately 25 years earlier and that arthritis is a wear 
and tear disease.  The examiner also noted that the Veteran's 
occupation and weight placed him at an increased risk.  

The Board does observe the December 2002 letter from a 
private physician indicating that the Veteran has had a 
problem with his left foot for a long time and that his 
problem originated in the military.  The physician stated 
that he had reviewed the Veteran's military records showing 
that he had been treated for left foot pain in October 1982 
and was diagnosed with fallen arches as well as his recurring 
left foot numbness.  He also noted that the Veteran's 
military duties included activities involving his feet, such 
as marching and hiking.  The physician further commented that 
the Veteran continued to have problems with his left foot 
after October 1982, and he opined that the Veteran's left 
foot problems were related to his military service because 
they began at that time.  

The Board also acknowledges the December 2004 letter from a 
podiatrist indicating that the Veteran's chief complaint was 
that of chronic discomfort related to his left foot and 
ankle.  He also commented that the Veteran's presenting 
problem as well as his continuing difficulty to bear weight 
on the left extremity is a causal result of his original 
injury in 1982.

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons and bases, 
the Board may favor one medical opinion over another.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).

After weighing the medical evidence, the Board finds the 
December 2008 VA examiner's opinion to be most probative.  
Although the December 2002 private physician indicated that 
he had reviewed the Veteran's military records, there is no 
indication that he or the December 2004 private podiatrist 
reviewed the entire claims file.  Nor did they discuss or 
account for the Veteran's normal separation examination or 
the years-long evidentiary gap between his injury in service 
and his first complaints, treatment, and diagnosis of a left 
foot disorder thereafter.  There was no explanation or 
discussion of the other relevant facts in this case, and as 
such, their opinions rest on incomplete information. 

In contrast, the December 2008 VA examiner offered his 
opinion based on a review of all of the evidence, including 
the Veteran's complete service treatment records, post-
service treatment records, and current physical examination, 
and he offered  a thorough rationale for the opinion reached 
that is clearly supported by the evidence of record.  Indeed, 
the examiner specifically discussed the Veteran's past 
medical history, including his injury in service and his 
normal separation examination thereafter, and pointed out 
that it had been approximately 25 years since the in-service 
injury.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (It is what an examiner learns from the claims file 
for use in forming the expert opinion that matters. When the 
Board uses facts obtained from one opinion over another, it 
is incumbent upon the Board to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.).

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence. Black v. Brown, 
5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
the greatest probative weight to the opinion of the December 
2008 VA examiner who had the benefit and review of all 
pertinent medical records and who provided a rationale 
supported by the record.  As such, the more probative medical 
evidence has not shown that the Veteran currently has 
residuals of a left foot injury that are related to his 
military service.  Therefore, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for service connection for residuals of a left foot injury.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for residuals of a left foot injury is not 
warranted.




II.  Left Knee Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a left knee 
disorder.  His service treatment records are negative for any 
complaints, treatment, or diagnosis of such a disorder.  In 
fact, his February 1983 separation examination found his 
lower extremities to be normal, and he denied having a 
medical history of a trick or locked knee at that time.  
Moreover, the medical evidence of record does not show that 
the Veteran sought treatment for a left knee disorder 
immediately following his period of service or for many years 
thereafter. The Board finds this gap in time significant, 
and, as noted above, it weighs against the existence of a 
link between a current diagnosis of a left knee disorder and 
his time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding, in an aggravation context, 
that the Board may consider a prolonged period without 
medical complaint when deciding a claim).  Therefore, the 
Board finds that a left knee disorder did not manifest in 
service or for many years thereafter.

In addition to the lack of evidence showing that a left knee 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link a 
current disorder to his military service.  As noted above, 
the medical evidence does not show that there was an event, 
disease, or injury in service to which a current disorder 
could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there is any medical evidence of record that links a 
current disorder to a disease or injury in service.  
Moreover, the Veteran has not even alleged that he has a left 
knee disorder that is directly related to service, as he has 
instead claimed that the disorder is secondary to a left foot 
disorder.  Therefore, the Board finds that a left knee 
disorder did not manifest during service and have not been 
shown to be causally or etiologically to an event, disease, 
or injury in service.

The Board does acknowledge the Veteran's assertion that he 
currently has a left knee disorder that is secondary to his 
residuals of a left foot injury.  However, the fact remains 
that service connection has not been established for the 
latter disability.  As such, service connection for a left 
knee disorder is not warranted on a secondary basis.  
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a left knee disorder.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a left knee disorder is not warranted.


ORDER

Service connection for residuals of a left foot injury is 
denied. 

Service connection for a left knee disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


